BREITHAUPT, J. pro tempore,
dissenting.
For the reasons set out below, I respectfully dissent.
FIRST ASSIGNMENT OF ERROR
In his first assignment of error, husband contends that the trial court erred in refusing to consider evidence he offered, in the form of his own testimony and deposition testimony of wife, as to the purpose of the prior award of spousal support. That testimony would have been to the effect that a major purpose, if not the sole purpose, of the award of spousal support was to permit wife to not have to work while she had primary custody of the parties’ child. Husband wished to argue that, because the primary custody of the child with wife was ended, the purpose of the award of spousal support had been fulfilled, so as to make necessary a rebalancing or termination of that award. I understand husband to be arguing that the change of custody alone constitutes a substantial change of circumstances permitting him to argue either for reduction or termination of his spousal support obligation without having to separately prove that a substantial change in economic circumstances has occurred. The ruling about which husband complains was made on the basis that the testimony of husband or wife, or both, would be irrelevant as to the purposes of the spousal support award where the judgment, and the agreement of the parties that it incorporated and effectuated, was silent as to any purpose relating in any way to the custody of the child. Considering the relevant facts and law, that ruling of the trial court was correct as a matter of law.
The original judgment in this matter was entered in 1997, before statutory amendments in 1999 that required categorization and certain findings to be made in respect of the purposes of spousal support. See Or Laws 1999, ch 587, § 3 (applying to petitions for dissolution filed on or after October 23, 1999). At the time of this dissolution, the purposes of a spousal support award could be, but did not have to be, the subject of litigation and judicial findings, or, as in this *597case, the purposes could be stated in a marital settlement agreement (MSA).
In a modification proceeding, unless the parties have otherwise agreed, the moving party must first establish that a substantial unanticipated change in economic circumstances (a substantial economic change) has occurred. Boni and Boni, 208 Or App 592, 596, 145 P3d 331 (2006). If that showing is made, the court may then adjust or eliminate spousal support under ORS 107.135. In Boni, for purposes of determining whether a substantial economic change had occurred by reason of the occurrence of an event — there, remarriage — we looked to the purposes of the original award and stated that, in determining those purposes, “we look to the agreement negotiated by the parties.” Boni, 208 Or App at 597. In this case, in his attempt to satisfy his initial obligation to show that a substantial change had occurred, husband sought to prove that a purpose, indeed the primary purpose, of the spousal support award was to provide wife with funds to allow her to be a parent without a need to work. Husband’s position was that, because wife would, by stipulation, no longer have primary custody, the purpose of spousal support was satisfied, in whole or in part. Without the benefit of such a proof of purpose, husband was faced with having to prove a substantial economic change that would require him to present credible evidence as to his current income. On that question, as discussed below with respect to the second assignment of error, the trial court correctly ruled that he had not done so.1
On the question of whether child custody matters had any effect on the spousal support award, the MSA was silent. Accordingly, husband’s offered proof of purpose through testimony about intent was relevant only if the court could, as a matter of law, go behind the MSA and consider purposes and provisions not stated in that agreement. Husband argues that our decisions in Thomas and Thomas, 160 Or App 365, 981 P2d 382 (1999), and Cowden and Cowden, *598172 Or App 343,18 P3d 479 (2001), support a conclusion that parol evidence of his intent of the type he offered is relevant in the modification hearing to prove the purposes of a spousal support award and whether those purposes have been satisfied. Those cases, however, and Bates and Bates, 303 Or 40, 733 P2d 1363 (1987), a case on which Cowden and husband rely, differ in a critical respect from this case. All three of those cases dealt with judgments awarding spousal support based on litigated proceedings and not on agreements of the parties. That is a material difference that the Supreme Court has recognized. McDonnal and McDonnal, 293 Or 772, 785, 652 P2d 1247 (1982). The reason is obvious. In a case where no agreement is achieved, the proof of facts to the court is the only basis for the court to consider statutory factors that ORS 107.105 (1997) required the court to consider in its balancing of the equities. However, where, as here, the parties reach an agreement, they have forgone the determination through litigation and that agreement is the “only measure of the equities between the parties.” McDonnal, 293 Or at 779 (emphasis added).2
In Boni, we examined whether a particular factual occurrence, remarriage, was a purpose of such magnitude to the spousal support award that the occurrence of the event both fulfilled the purposes of the award and justified termination of the award. To determine purpose, we stated, “we look to the agreement negotiated by the parties.” Boni, 208 *599Or App at 597. For this proposition, we relied on Weber and Weber, 337 Or 55, 65, 91 P3d 704 (2004), and McDonnal, 293 Or at 779. Weber and McDonnal both make absolutely clear the importance of enforcing agreements as drafted and require application of ordinary rules of contract analysis in interpreting MS As. It follows that the objective theory of contracts guides the analysis. Slocum v. Lang, 132 Or App 571, 575-76, 889 P2d 379 (1995). Therefore,
“[a]s in all contract disputes, resolution depends upon the intent of the parties as evidenced by the language of the document, or, where ambiguity exists, by extrinsic evidence. ORS 41.740.”
McDonnal, 293 Or at 780 (emphasis added). Intentions not expressed in the agreement are irrelevant to a determination of the rights and obligations of the contracting parties and proof of them is barred by the parol evidence rule of ORS 41.740. Finally, “agreements regarding spousal support— agreements made without fraud or misrepresentation, entered into freely, and approved by the courts — should be enforced, absent contravening public policy concerns.” Weber, 337 Or at 64.
If the rule were otherwise, all of the important goals outlined in Weber and McDonnal regarding predictability and finality in settlement agreements, now statutorily recognized in ORS 107.104, would be frustrated. Further, as McDonnal recognized, it would be fundamentally inequitable to fail to enforce agreements where one or both parties have forgone an opportunity to litigate disputes and, potentially, achieve different outcomes.3 293 Or at 779. If, as is the rule, relitigation of judgments arising out of litigated cases is not permitted in modification proceedings, see Bates, 303 Or at 45 n 3, it is even less appropriate to permit testimony about and litigation of purposes for spousal support in the modification proceeding where, as here, the parties decided to forgo litigation in the first instance by way of a comprehensive agreement.
In this case, husband never asserted that the MSA was the product of fraud, duress, or misrepresentation. *600Indeed, the provisions on spousal support were renegotiated and amended — an amendment that stated a clear purpose as to spousal support and a triggering event — namely, that spousal support would be reduced by one-half upon remarriage or cohabitation, a result that would occur without any showing of actual economic effects of remarriage. No provision in the MSA makes a change of custody such a purpose-driven triggering event. Nor does husband claim that any provision of the MSA contravenes public policy. In this regard, I note that ORS 107.135 specifies certain matters that a court must consider in making a determination about whether a substantial economic change has occurred. The custody or residential arrangements of children are not among those items.4
Finally, husband never claimed that a term or provision of the MSA was ambiguous. Instead, he proposes to add a term to the MSA because his assumption that the child would continue to live with wife until the date spousal support terminated proved to be incorrect. This term would not be a minor one; it would automatically satisfy his first burden of proof in a quest to reduce or terminate spousal support. Weber teaches, however, that when such assumptions, even if shared by both parties, prove to be incorrect, that is not a reason for a court to add a term or provision to an MSA. 337 Or at 69-70. In Weber, the parties could have, but did not, negotiate for and provide that an increase in post-dissolution salary of the payor would entitle the payee to satisfy the requirement of substantial economic change and permit a court to rebalance the economic positions of the parties. Here, the parties could have, but did not, provide that a change in the living arrangements of the child would have the same effect. The parties here clearly knew how to provide for per se rules — they agreed that remarriage would work an automatic reduction of one-half of spousal support.5 To allow husband to attempt to prove the existence of other per se rules *601would be to remove certainty and predictability from the MSA in contravention of statutory policy expressed in ORS 107.104 and the case law of this state. It would also effectively turn the modification proceeding into a litigation of the original dissolution — thought to be finalized by agreement. Parties can agree to special or additional grounds for modification of support beyond the substantial economic change standard of ORS 107.135. Eidlin and Eidlin, 140 Or App 479, 483-84, 916 P2d 338 (1996). They must, however, do so in agreements, in cases like this, and not by way of parol evidence.
The majority notes that the MSA permits modification or revocation of spousal support in situations where a showing of any substantial change has been made. Even if one assumes that this language transports husband beyond the first requirement for modification, as the language of the MS Ain Hutchinson and Hutchinson, 187 Or App 733, 739, 69 P3d 815 (2003), did, husband failed to demonstrate a basis for modification of the award. That is because, where the agreement of the parties does not disclose some other purpose, this court will seek only to place the parties in the same relative economic position as they occupied under the prior award. Id. at 739-40. As the majority recognizes regarding the documents negotiated here, “[n]or did the agreements disclose the purpose for spousal support.” 214 Or App at 592. That being the case, this court should, to be true to its prior case law, make adjustments only to maintain the relative financial position of the parties, a task that requires the party seeking modification to show what the parties’ current financial situation is. On that score, the trial court concluded that husband failed to present credible evidence in his casein-chief to establish that the economic position of either himself or wife had changed. With that conclusion, I see no basis for disagreement. Therefore, even if there was technical error in the evidentiary ruling of the trial court, it was harmless error.
*602If husband is seeking to justify a complete termination of support, that result can be achieved only by (1) reading a purpose into the MSA that is not stated there, a parol evidence problem6 or (2) relitigating the purposes of the award, something we have repeatedly stated we will not do in the context of a modification proceeding. If the parties have not agreed on special significance for the occurrence of certain conditions, then the party seeking modification must show an unanticipated and substantial change in economic positions. The trial court ruled that husband had failed in that task, and we now turn to the assignment of error related to that ruling.
SECOND ASSIGNMENT OF ERROR
In his second assignment of error, husband contends that the trial court erred in granting wife’s motion made under ORCP 54 B(2) at the close of husband’s case. That motion was based on wife’s position that husband had not introduced credible evidence sufficient to satisfy his threshold burden of showing, through proof of actual economic facts, a substantial economic change. ORCP 54 B(2) provides:
“After the plaintiff in an action tried by the court without a jury has completed the presentation of plaintiffs evidence, the defendant, without waiving the right to offer evidence in the event the motion is not granted, may move for a judgment of dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment of dismissal against the plaintiff or may decline to render any judgment until the close of all the evidence. If the court renders judgment of dismissal with prejudice against the plaintiff, the court shall make findings as provided in Rule 62.”
Here, at the conclusion of husband’s case, the trial court took the matter under advisement, considered the evidence husband had introduced in his case-in-chief, and made specific findings of fact to the effect that husband had not borne his burden of coming forward and proving that a substantial change had occurred in the economic circumstances of the *603parties. The dismissal was with prejudice. The findings of the trial court contain implicit adverse findings regarding the credibility of husband. The procedural actions of the trial court in ruling under ORCP 54 B(2) at the conclusion of husband’s case were not error, McJunkin and McJunkin, 90 Or App 1, 3-4, 750 P2d 1164 (1988), and, on de novo review of this record, I find nothing to require a substantive conclusion different from that reached by the trial court.7
OTHER ASSIGNMENTS OF ERROR
The trial court awarded attorney fees, both as to the modification proceeding and as to the contempt proceeding. Wife concedes that $512.50 was inadvertently claimed in both proceedings and withdraws her claim so that there is no double recovery of that amount. I would accept that concession.
I would reject without discussion the remaining arguments as to attorney fees and other assignments of error made by husband.
I therefore respectfully dissent.

 Although the majority suggests otherwise, I do not believe that the language of the MSA permitting modification “upon the showing of a substantial change in circumstances” does anything more than incorporate the existing rule requiring a showing of a substantial change in economic circumstances.


 Even as to litigated cases, husband places too much emphasis on language in Thomas and Cowden to the effect that, when the “evidence” does not show a purpose, the parties’ relative financial position is to be maintained. Husband infers from those statements that an evidentiary process in the modification proceeding is permitted to explore purpose. However, neither Thomas nor Cowden address what “evidence” they referred to and other cases have indicated that the evidence is to be found in the ultimate judgment of the court initially making an award and not in an evidentiary process during the modification hearing. Moser and Gilmore, 184 Or App 377, 381, 56 P3d 417 (2002) (stating that when no purpose for an award is stated, the task of the court is to maintain relative financial positions). To be clear, an evidentiary process can occur to determine if, in fact, a change of general economic circumstances has occurred. But a party cannot escape that effort by arguing that an unstated purpose of agreed-upon spousal support has been satisfied through the occurrence of some other event. Stated differently, husband here could, but did not, present credible evidence on his economic situation, including the economic effects, if any, of his assuming custody of child. Instead he sought to prove a purpose represented by a triggering event — change of custody — that would automatically transport him past the requirement of showing a substantial economic change.


 In this regard, ORS 107.405 recognizes that courts in dissolution matters exercise full equity powers.


 As stated above, husband presented no claim or evidence that his economic situation would be substantially changed based on the added costs of the child residing with him that would not be covered by the child support payment he was awarded in the proceeding.


 Hutchinson and Hutchinson, 187 Or App 733, 736, 69 P3d 815 (2003), also demonstrates an instance where the parties agreed that certain events would trigger the second level of review under ORS 107.135 without an actual showing of the *601actual effect of the event. There the event was continued unemployment of the obligor. Id. When that occurred, the obligor needed to show no economic effect of unemployment but only its occurrence. Id.


 In Hutchinson, we looked at the MSA to discern a purpose. 187 Or Appat740. We did not act on or contemplate a new record to be made on the issue of purpose.


 We have, at times, concluded that the policies behind ORCP 54 B(2) are overcome by considerations of fair and orderly administration of justice such that it is appropriate to permit the case to proceed to the presentation of the respondent’s case. See Clark and Clark, 171 Or App 205, 213, 14 P3d 667 (2000) (reversingjudgment when trial court granted ORCP 54 B(2) motion against wife without requiring husband prove his affirmative defense). However, unlike Clark, this case does not involve findings of fact or conclusions of law made at the end of the moving party’s case that relate to an affirmative defense. Here, all of the legislative purposes that led to the adoption of ORCP 54 B(2) were fulfilled by the actions of the trial judge. See Castro and Castro, 51 Or App 707, 710, 626 P2d 950 (1981) (“The purpose of the rule is to expedite the trial of cases by giving the trial court the power to dispose of cases at the earliest opportunity.” (Citation omitted.)).